Case 20-00019-5-JNC       Doc 3 Filed 01/22/20 Entered 01/22/20 13:37:19                 Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

IN RE:
DANETTE BARKLEY                                              Case No. 19-05826-5-JNC
            Debtor
____________________________________
DANETTE BARKLEY
            Plaintiff,                                       Adversary Proceeding
      v.                                                     No.: 20-00019-5-JNC
CONSUMER PORTFOLIO SERVICES
            Defendant

                           NOTICE OF VOLUNTARY DISMISSAL

       NOW COMES, Plaintiff by and through the undersigned attorney and hereby seeks to

dismiss the above above-referenced adversary proceeding pursuant to Federal Rule of Civil

Procedure 41(a)(1)(i), made applicable to adversary proceedings by Federal Rule of Bankruptcy

Procedure 7041.

       Plaintiff filed a Complaint on January 15, 2020, seeking turnover of personal property.

Defendant, Consumer Portfolio Service has now delivered the property to the Debtor.

       Plaintiff hereby gives notice of a voluntary dismissal in this case with prejudice.

       This the 22nd day of January, 2020

                                                     SOSNA LAW OFFICES, PLLC


                                                     By: s/Palmer E. Huffstetler, III
                                                            Palmer E. Huffstetler, III
                                                            Attorney for Debtor
                                                            3031 Zebulon Road
                                                            Rocky Mount, NC 27804
                                                            (252) 937-3027
                                                            NC Bar No.: 47818
Case 20-00019-5-JNC        Doc 3 Filed 01/22/20 Entered 01/22/20 13:37:19                 Page 2 of 2




                                CERTIFICATE OF SERVICE


      I, Palmer E. Huffstetler, III, Sosna Law Offices, PLLC 3031 Zebulon Road, Rocky
Mount, NC 27804, certify:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age:

       That a copy of the Notice of Dismissal was served on the person listed below.

       I certify under penalty of perjury that the foregoing is true and correct.

       Dated: January 22, 2020
                                                      SOSNA LAW OFFICES, PLLC


                                                      By: s/Palmer E. Huffstetler, III
                                                             Palmer E. Huffstetler, III
                                                             Attorney for Debtor
                                                             3031 Zebulon Road
                                                             Rocky Mount, NC 27804
                                                             (252) 937-3027
                                                             NC Bar No.: 47818
SERVED ON:

Consumer Portfolio Services
Attn: Officer/Managing Agent
P. O. Box 57071
Irvine, CA 92619

Danette Barkley
P. O. Box 661
Garysburg, NC 27831
